                  Case 18-24871-RAM   Doc 167   Filed 03/10/20   Page 1 of 7




         ORDERED in the Southern District of Florida on March 10, 2020.




                                                        Robert A. Mark, Judge
                                                        United States Bankruptcy Court
_____________________________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
       ______________________________
                                      )
                                      )
       In re:                         )   CASE NO. 18-24871-BKC-RAM
                                     )    CHAPTER   15
       VIACAO ITAPEMIRIM, S.A.,       )
       et al.,                        )
                                     )
                      Debtors.        )
       ______________________________)


                               ORDER (1) RESERVING
                      RULING AND SETTING FURTHER HEARING ON
            MOTION TO DISMISS; (2) SETTING HEARING ON MOTION TO STAY
         DISCOVERY; AND (3) SETTING BRIEFING DEADLINES AND REQUIREMENTS

              The Court conducted a hearing on February 24, 2020, on Camilo

       Cola   Filho’s   Motion   to   Dismiss   or,   in   the     Alternative,          for

       Abstention (the “Motion to Dismiss”) [DE# 141].                     The Foreign
            Case 18-24871-RAM     Doc 167   Filed 03/10/20    Page 2 of 7



Representative filed a response to the Motion to Dismiss (the

“Response”) [DE# 149] and Camilo Cola Filho (“Cola Filho”) filed

a reply in support of the Motion to Dismiss (the “Reply”) [DE#

156].

        The movant, Cola Filho, is the primary target of discovery

being    undertaken   in   this     chapter    15   case      by    Elias     Mubarak

(“Mubarak” or “Foreign Representative”).             Cola Filho seeks relief

from this Court’s December 28, 2018 Order Granting Recognition of

Foreign Main Proceeding Pursuant to §§ 1515 and 1517 of the

Bankruptcy Code and Granting Related Relief (the “Recognition

Order”) [DE# 8].      Cola Filho argues that the Recognition Order is

no longer appropriate and that the Court should dismiss this case.

Among    other   things,   he     argues    that    the      Debtors’       confirmed

reorganization plan does not provide for the pursuit of assets by

the Foreign Representative and therefore, the grounds for this

chapter 15 case have ceased to exist.

        Prior to the February 24th hearing, the Court reviewed the

record, including the Motion to Dismiss, the Response, the Reply,

and the exhibits attached to these filings.                        The Court also

reviewed additional filings relevant to the Motion to Dismiss,

including Cola Filho’s Notice of Filing Case Law Cited in Motion

to Dismiss and Highlighted Translations [DE# 151], the Foreign

Representative’s Notice of Filing Declaration of Sidnei Piva de

Jesus [DE# 159], the Foreign Representative’s Notice of Filing

                                        2
            Case 18-24871-RAM    Doc 167    Filed 03/10/20   Page 3 of 7



Translation of Exhibit 3 to [Response] [DE# 161] and the Sealed

Document filed by Cola Filho [DE# 163].

     After the February 24, 2020 hearing and prior to entry of

this Order, Cola Filho filed his (I) Motion to Reopen Argument on

Motion    to    Dismiss   and   (II)   Notice    of    Filing     the      Brazilian

Bankruptcy Court’s March 2, 2020 Ruling (the “Motion to Reopen

Argument”) [DE# 165] and a Motion to Stay Discovery [DE# 164].

    Partial Ruling on Issues Raised in the Motion to Dismiss

     At the February 24th hearing, the Court announced its ruling

on several issues raised by the parties in their papers and in

their argument, including the following:

     A.        The   Court   rejects       the   Foreign       Representative’s

procedural argument that Cola Filho is seeking relief from a prior

Order and is doing so without meeting the standards in Fed. R.

Civ. P. 60(b).       Cola Filho is not relying on Rule 60(b) and does

not need to rely on Rule 60(b).        11 U.S.C. § 1517(d) provides “the

provisions of this subchapter do not prevent modification or

termination of recognition if it is shown that the grounds for

granting it were fully or partially lacking or have ceased to exist

...” (emphasis added).

     B.        Cola Filho argues that this case should be dismissed for

failure to satisfy 11 U.S.C. § 109(a)’s requirement that a debtor

have property in the United States.                 The Court rejects this

argument.       Cola Filho relies on Drawbridge Special Opportunities

                                       3
          Case 18-24871-RAM   Doc 167   Filed 03/10/20   Page 4 of 7



Fund LP v. Barnet (In re Barnet), 737 F.3d 238, 247 (2d Cir. 2013).

This Court declined to follow Barnet in a prior chapter 15 case

and continues to reject the Second Circuit’s holding that § 109

applies in chapter 15 cases.      In re MMX Sudeste Mineracao S.A.,

No. 17-16113 (Bankr. S.D. Fla. Nov. 7, 2017) (Order Denying

Objection to Recognition and Motion to Dismiss Chapter 15 Case).

Moreover, even if § 109 did apply, the Court finds that the

Debtors’ funds held in a trust account by counsel for the Foreign

Representative satisfy the § 109 requirement.            This Court so held

in the MMX Order cited above, and courts in other jurisdictions

have ruled similarly.   See e.g., In re Octaviar Admin. Pty. Ltd.,

511 B.R. 361, 372-73 (Bankr. S.D.N.Y. 2014) (“There is a line of

authority that supports the fact that prepetition deposits or

retainers can supply ‘property’ sufficient to make a foreign debtor

eligible to file in the United States”).

     C.   The Foreign Representative argues that Cola Filho lacks

standing to prosecute the Motion to Dismiss because he is not a

creditor of the Debtors and is suffering no cognizable injury in

this case.    The Court rejects this argument.              Section 1522(c)

authorizes the Court to modify or terminate relief granted upon

recognition at the request of the Foreign Representative “or an

entity affected by relief granted under § 1519 or 1521.”               Cola

Filho certainly qualifies as an entity affected by the Recognition

Order.

                                    4
            Case 18-24871-RAM   Doc 167    Filed 03/10/20   Page 5 of 7



                  Determining Whether this Chapter 15
                  Case Remains Authorized May Require
                Clarification from the Brazilian Court

        As announced at the February 24th hearing, the Court believes

it may be appropriate to send a written request to the Brazilian

judge administering the underlying reorganization.                    The request

would ask for clarification on whether this chapter 15 case remains

authorized after confirmation of the Debtors’ reorganization plan.

This type of request is authorized by § 1525(b), which provides

that a chapter 15 court “is entitled to communicate directly with,

or request information or assistance directly from, a foreign court

or a foreign representative, subject to the rights of a party in

interest to notice and participation.”            See In re Zhejiang Topoint

Photovoltaic     Co.,    Ltd,    600       B.R.    312      (Bankr.       D.   N.J.

2019)(describing a letter sent by the bankruptcy judge to the

foreign court and relying on the foreign court’s response in

determining whether the foreign case continued to qualify as a

foreign proceeding).

        In his post-hearing filings, Cola Filho cites to a March 2,

2020 Brazilian court Order (the “March 2nd Order”) that he argues

confirms that any claims against Cola Filho are not within the

scope of the Brazilian reorganization.                See Motion to Reopen

Argument, DE# 166, p. 2 and translation of March 2nd Order at pp.

7-10.




                                       5
          Case 18-24871-RAM   Doc 167   Filed 03/10/20   Page 6 of 7



     After reviewing the March 2nd Order, the Court finds cause to

grant the Motion to Reopen Argument, set a further hearing on the

Motion to Dismiss, and set briefing deadlines.                A request for

specific clarification from the Brazilian Court may still be

necessary and appropriate, and this Order will also require the

parties to submit proposed written requests.

     For these reasons, it is -

     ORDERED as follows:

     1.   The Motion to Reopen Argument is granted.

     2.   The Court will conduct a further hearing on the Motion

to Dismiss on April 1, 2020 at 10:00 a.m., at the U.S. Bankruptcy

Court, C. Clyde Atkins United States Courthouse, 301 North Miami

Avenue, Courtroom 4, Miami, FL     33128.

     3.   The April 1st hearing will also be a hearing on the

Motion to Stay Discovery.

     4.   By March 23, 2020, the Foreign Representative shall file

a response to the Motion to Stay Discovery and also a response to

Cola Filho’s argument that the March 2nd Order confirms that this

chapter 15 case and, in particular, the use of this chapter 15 to

pursue discovery against Cola Filho, is beyond the scope of the

Debtors’ Brazilian reorganization.

     5.   By March 30, 2020, Cola Filho may file a reply in support

of his Motion to Stay Discovery, and a reply to any argument that




                                    6
          Case 18-24871-RAM   Doc 167    Filed 03/10/20   Page 7 of 7



the Foreign Representative makes regarding the significance and

interpretation of the March 2nd Order.

     6.      By March 30, 2020, both the Foreign Representative and

Cola Filho, shall file a Notice of Filing of Proposed Request to

Brazilian Court, attaching a proposed letter to the Brazilian court

requesting clarification on whether this chapter 15 case remains

authorized.     At the April 1st hearing, the Court will determine

whether it will be necessary to submit a request for clarification

and, if so, the appropriate form of the request.

     7.      As provided by LR 7026-1(E)(2), discovery is stayed

pending   the   Court’s   ruling   on    Cola   Filho’s     Motion      to   Stay

Discovery.

                                   ###


COPIES TO:

Barry S. Turner, Esq.
Gary M. Freedman, Esq.
Leyza Blanco, Esq.




                                     7
